          Case 2:20-cv-01910-JS Document 16 Filed 03/10/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHN C. BERKERY, SR.                        :          CIVIL ACTION
                                             :
   v.                                        :          No. 20-1910
                                             :
 STATE FARM MUTUAL                           :
 AUTOMOBILE INSURANCE                        :
 COMPANY                                     :

                                         ORDER

        AND NOW, this 10th day of March, 2021, upon consideration of Defendant State Farm

Mutual Automobile Insurance Company’s Motions to Dismiss, pro se Plaintiff John C. Berkery

Sr.’s response, and State Farm’s reply, it is ORDERED the Motions (Documents 8, 11) are

GRANTED and Berkery’s Amended Complaint (Document 9) is DISMISSED with prejudice.

                                                       BY THE COURT:



                                                       /s/ Juan R. Sánchez
                                                       Juan R. Sánchez, C.J.
